Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 11/04/2021.
Priority
This application, Pub. No. US 2021/0140970 A1, published 05/13/2021, is a § 371 National Stage of International Patent Application No. PCT/EP2017/063676, filed 06/06/2017, Pub. No. WO 2017/211799 (A1), published 12/14/2017, which claims foreign priority to DK PA 2016 00339, filed 06/09/2016. 
Status of Claims
Claims 31-52 are currently pending.  Claims 1-30 have been cancelled, and Claims 31-52 have been added, as set forth in Applicant’s Preliminary amendment filed 12/04/2018.  Claims 31-52 have been subject to restriction/election requirement mailed 07/23/2021.  Claim 31 has been amended, as set forth in Applicant’s Supplemental Response filed 11/04/2021.  Claims 34-52 are withdrawn from further consideration.  Claims 31-33 are examined.
Election/Restriction
Applicant's election, with traverse, of Group I, Claims 31-33, 51 and 52, drawn to a binding assay for detecting at least one specific analyte in a sample, and, with traverse, the species:
(1)	troponin I (TnI) as an analyte;
(2)	blood as a sample;
(3)	sandwich immunoassay as an immunoassay format described in Example 12 of the application as filed with (a) polystyrene as a solid support, and (b) Eu3+ chelates 20 and 21 and Gd3+ chelate 3 as lanthanide chelate(s),
in the reply(s) filed on 10/20/2021 and 11/04/2021 is acknowledged.  
Although required, Applicant did not identify claims encompassing the elected species.  The Examiner believes that, in the elected Group I, Claims 31-33 encompass the elected species (1)-(3).
Applicant’s traversal of the election/restriction requirement is on the grounds that:

    PNG
    media_image1.png
    165
    1067
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    166
    1057
    media_image2.png
    Greyscale



Applicant’s argument has been fully considered but is not found persuasive because for cases filed under 35 U.S.C. 371 found to be lacking unity, search burden is not a criteria for the restriction.  It remains the Examiner’s position that inventions of Groups I-III lack the same or corresponding special technical feature making a contribution over the prior art, whereas the species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1, as set forth in the Restriction Requirement and reiterated below in properly formatted and fully supported art rejections.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 34-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction/election requirement in the in the reply(s) filed on 10/20/2021 and 11/04/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2018 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.  Please note that the publication date has been added by the Examiner as follows:

    PNG
    media_image3.png
    44
    703
    media_image3.png
    Greyscale



The information disclosure statements filed 03/17/2020 and 10/20/2021 fail in part to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of three (3) and two (2) references, respectively, listed that are not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claims 31-33 are objected to because of the following informalities: improper Markush language in recitations of G, Ln3+ and R3n of Claim 31; Ln3+ of Claim 32 and the at least one first and at least one second analyte-specific binding components of Claim 33.  It is noted that claims are not indefinite because it is clear what Applicant intends to include in a Markush grouping.  However, Applicant is reminded that, according to MPEP 2173.05(h) Alternative Limitations, when materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.
In Claim 33, please delete a duplicative comma in recitation:

    PNG
    media_image4.png
    99
    1064
    media_image4.png
    Greyscale


Appropriate correction is required.

Claim Rejections - Improper Markush Grouping
Claims 31-33 are rejected on the basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
The claims, as recited in independent Claim 31, are drawn to:

    PNG
    media_image5.png
    171
    770
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    645
    813
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    219
    801
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    217
    805
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    315
    806
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    174
    814
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    640
    810
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    362
    815
    media_image12.png
    Greyscale



A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 2117.
The Markush grouping of “a non-specific reagent” and “a chelate or chelating ligand of Formula I” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
Regarding the species of the Markush group of “a non-specific reagent,” it cannot be said that all members of the Markush group share a common use.  Specifically, at Figure 9, the specification discloses that there is a great difference in suppression of background signals even for biomolecules labelled with the structurally related chelating ligands, such as, for example, Compound 17 (relative background signal 81%) and Compound 16 (relative background signal 29%):

    PNG
    media_image13.png
    358
    772
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    625
    495
    media_image14.png
    Greyscale




Regarding the species of the Markush group of “a chelate or chelating ligand of Formula I,” it cannot be said that all members of the Markush group have a single structural similarity because there are no required structural features in common such that each member of Formula (I) would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds.  The specification discloses that chelates or chelating ligands are useful as background blocking agents; however, there is no common core in the chelates or chelating ligands of Formula (I) that is known to impart the activity because, as evidenced by Hagan et al., “Lanthanide-based time-resolved luminescence immunoassays,” Anal. Bioanal. Chem., 2011, vol. 400, pp. 2847–2864 ((IDS submitted 12/04/2018), pyridine of chelate or chelating ligand of Formula I is not, in and of itself, known in the prior art to be a chelating group but performs antenna functions:  

    PNG
    media_image15.png
    559
    1014
    media_image15.png
    Greyscale



Note the divergence of all variables encompassed by Formula (I): these structural differences are present in each moiety of compounds of Formula (I), and there is no substantial structural similarity common to the compounds, as a whole, that lends to the entire invention sharing both a) a substantial structural feature and b) a common use that flows from the substantial structural feature. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 recites the limitation "wherein the chelate or chelating ligand is of Formula I".  There is insufficient antecedent basis for this limitation in the claim because it is not clear whether “the chelate or chelating ligand” is intended to be “the first lanthanide chelate or the first chelating ligand” or “the second lanthanide chelate or the second chelating ligand” or both the first and the second lanthanide chelate or chelating ligand.  Moreover, it is not clear whether “a first luminescent lanthanide chelate” and “a first lanthanide chelate” are identical or different.   
Claim 32 and 33 are indefinite because they depend upon Claim 31 and fail to cure the indefiniteness of Claim 31.

Claim 32 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Claim 32 is drawn to:

    PNG
    media_image16.png
    125
    794
    media_image16.png
    Greyscale


Claim 32 does not further limit the subject matter of a previous claim, because Claim 31 recites a different Markush group of lanthanides: 

    PNG
    media_image17.png
    80
    766
    media_image17.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bookout et al., “Development of a Dual-Label Time-Resolved Fluorometric Immunoassay for the Simultaneous Detection of Two Recombinant Proteins in Potato,” J. Agric. Food Chem., 2000, vol. 48, No 12, pp. 5868–5873, in view of Lamarque et al., US 2014/0336373 A1, published 11/13/2014; and Meltola et al., US 2013/0210165, published 08/15/2013.
Bookout et al., throughout the publication, and, for example, in Abstract and Materials and Methods at page 5869, right column, teach a one-step two-site sandwich, dual-label time-resolved fluorometry-based immunoassay performed in a 96-well microtiter plate (the elected species (3)(a)) for detection of a first analyte (Cry3A protein) where a binding agent labelled with a luminescent lanthanide chelate (the Eu3+ chelator complex conjugated to anti-Cry3A polyclonal antibodies) is added to the solid support.  In addition a further reagent not specific to the first analyte and labeled with Sm3+ (the Sm3+ chelator complex conjugated to anti-CP4 EPSPS polyclonal antibodies) is present.  As Claim 31 specifies the non-specific reagent as a biomolecule labeled with a different lanthanide chelate ion, the presence of an antibody labeled with Sm3+ falls within this definition.  To be noted that this compound is not specific to the first analyte.
Bookout et al. do not teach the chelate or chelating ligand of Formula I, wherein 

    PNG
    media_image17.png
    80
    766
    media_image17.png
    Greyscale
as recited in Claim 31, because DELFIA Eu3+ and Sm3+ labeling kits employ DTTA as chelating ligand:

    PNG
    media_image18.png
    70
    973
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    1026
    1794
    media_image19.png
    Greyscale


See https://www.perkinelmer.com/CMSResources/Images/44-73411man_1244-302.pdf.



    PNG
    media_image20.png
    58
    768
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    780
    1428
    media_image21.png
    Greyscale


See https://resources.perkinelmer.com/lab-solutions/resources/docs/man_1244-303.pdf.



Lamarque et al., throughout the publication, and, for example, in the claims, teach:

    PNG
    media_image22.png
    469
    587
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    514
    581
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    173
    585
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    309
    562
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    68
    428
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    31
    463
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    49
    467
    media_image28.png
    Greyscale



    PNG
    media_image29.png
    97
    471
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    207
    492
    media_image30.png
    Greyscale



    PNG
    media_image31.png
    211
    494
    media_image31.png
    Greyscale



    PNG
    media_image32.png
    68
    481
    media_image32.png
    Greyscale



    PNG
    media_image33.png
    131
    497
    media_image33.png
    Greyscale
Emphasis added.


It is noted that a complexing agent of formula (I), in which a=b=c=0; R1 is –COOH; two of the groups Chrom1, Chrom2 and Chrom3 are identical and are each substituted with three groups R2 = -O-CH2-COOH, and the third chromophore is substituted with a group R2 = -L-G, wherein L is covalent bond and G is isothiocyanate (–N=C=S); and the groups

R3 - R5 are hydrogen atoms, as taught by Lamarque et al., provides a chelating ligand of the elected species (3)(b) of the Eu3+ chelate 21:

    PNG
    media_image34.png
    480
    526
    media_image34.png
    Greyscale




In paragraphs [0008] and [0123], Lamarque et al. teach that the provided fluorescent lanthanide complexes are brighter than the compounds of the prior art when they are excited at about 337 nm and have good practicality for labeling biomolecules, such as antibodies.  In paragraph [0285], Lamarque et al. teach that the luminescence of all the complexes according to the invention is significantly more stable than that of the complex of the prior art in the presence of NBCS ("newborn calf serum"), which is particularly advantageous for using these compounds, for example, for the analysis of blood samples (the elected species (2)) in the diagnostic field. 

Meltola et al., throughout the publication, and, for example, in Abstract, teach:

    PNG
    media_image35.png
    43
    485
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    342
    460
    media_image36.png
    Greyscale



    PNG
    media_image37.png
    213
    490
    media_image37.png
    Greyscale



At Scheme 13, Meltola et al. teach the Eu3+ chelate 43 comprising a chelating ligand of the elected species (3)(b) of the Gd3+ chelate 3:

    PNG
    media_image38.png
    363
    434
    media_image38.png
    Greyscale
  
    PNG
    media_image39.png
    358
    451
    media_image39.png
    Greyscale



With regard to the elected species of the Eu3+ chelate 20, it is noted that the Eu3+ chelate 43, taught by Meltola et al., and the elected species (3)(b) of the Eu3+ chelate 20 are position isomers having the same radicals in physically different positions on the same nucleus:

    PNG
    media_image40.png
    450
    630
    media_image40.png
    Greyscale



Applicant is reminded that, according to MPEP § 2144.09, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities:
“I. REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c). 
II. HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).”  Emphasis added.

In paragraph [0160], Example 73, Meltola et al. teach labelling of TnI antibody with Chelate 43.  In paragraph [0100], Example 18, Meltola et al. teach sandwich immunoassay for cardiac troponin I, which is the elected species (1) and (3).  In paragraphs [0008] and [0009], Meltola et al. teach that a label chelate design having three individual chromophors around an emitting lanthanide ion gives exceptionally high signal level; and it is possible to decrease the labelling degree without losing signal, and at the same time the lower degree of labelling improve the affinity of the biomolecule and decrease unspecific binding during the assay; thus faster kinetic is possible and lower background is seen which can also improve the overall assay sensitivity. 

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the chelate or chelating ligand of Formula I, wherein the Ln3+ is Gd3+, taught by Lamarque et al. and Meltola et al., in the method, taught by Bookout et al.
One of ordinary skill in the art would have been motivated to have made and used the chelate or chelating ligand of Formula I, wherein the Ln3+ is Gd3+, taught by Lamarque et al. and Meltola et al., in the method, taught by Bookout et al., because it would be desirable to employ a label chelate design having three individual chromophors around an emitting lanthanide ion, which gives exceptionally high signal level, as taught by Meltola et al., and which luminescence is significantly more stable than that of the complex of the prior art in the presence of NBCS ("newborn calf serum"), which is particularly advantageous for using these compounds, for example, for the analysis of blood samples, as taught Lamarque et al.
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used the chelate or chelating ligand of Formula I, wherein the Ln3+ is Gd3+, taught by Lamarque et al. and Meltola et al., in the method, taught by Bookout et al., because their use for labelling antibodies was known in the art, as taught by Lamarque et al. and Meltola et al.

Art Made Of Record
The art made of record and not relied upon is considered pertinent to Applicant's disclosure Takalo and Sund, WO 2016/066641 A1, published 05/06/2016, as teaching at page 28, Scheme 5, Compound 18, which is the elected species (3)(b) of the Eu3+ chelate 21:

    PNG
    media_image41.png
    469
    630
    media_image41.png
    Greyscale



This reference does not qualify as basis for rejection because both 102(b)(1)(A) (grace period disclosure by inventor) and 102(b)(2)(A) (disclosure obtained from inventor) exceptions are applied.
Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641